Exhibit 10.2

TELEPHONE AND DATA SYSTEMS, INC.
2007 BONUS DEFERRAL FORM

NAME   LeRoy T. Carlson, Jr.

SOCIAL SECURITY NUMBER

 

 

 

 

 

 

 

DATE OF BIRTH

27 September 1946

Deferral election with respect to my 2007 Bonus:

ý                                    I hereby elect to defer, under the terms
and conditions of the TDS Bonus Deferral and Stock Unit Match Program for the
2007 Bonus Year (the “2007 Program”) and the Telephone and Data Systems, Inc.
2004 Long-Term Incentive Plan, as each may be amended from time to time, the
following whole percentage of my 2007 Bonus that would otherwise be paid to me
in 2008.

__15%

DEFERRAL DATE ELECTION:   I request that my deferral of my 2007 Bonus and any
stock unit matches thereon be paid as follows:

 

 

     

I elect to receive my deferred 2007 Bonus and any stock unit matches thereon in
a single lump sum payment in the seventh month after my separation from service

- OR -

I elect to receive my deferred 2006 Bonus and any stock unit matches thereon in
a single lump sum payment in the following year (which may not be earlier than
two years after the date this election is made). If such date is earlier than
January 1st of the fourth year following the performance year, I recognize that
a portion of the company match will be lost.

 

 

 

 

Month and Year:   January 2011

 

 

·              I understand that my deferred 2007 Bonus and any stock unit
matches thereon will be recorded in accounts established in my name on TDS’s
books and records and that these accounts will be governed by the terms of the
2007 Program and the Telephone and Data Systems, Inc. 2004 Long-Term Incentive
Plan, as each may be amended from time to time.

·              I acknowledge that my accounts under the 2007 Program will rise
or decline in value equal to the earnings or losses that would have been
realized if assets in an amount equal to the balances in my accounts were
actually invested in TDS Special Common Stock.

·              I acknowledge that the 2007 Program is intended to comply with
provisions of Section 409A of the Internal Revenue Code and shall be interpreted
and construed accordingly.  I agree that TDS shall have sole discretion and
authority to amend or terminate such program or this 2007 Bonus Deferral Form,
unilaterally, at any time in the future to satisfy any requirements of Section
409A of the Internal Revenue Code or applicable guidance provided by the
Treasury.

/s/LeRoy T. Carlson, Jr.

 

 

December 5, 2006

 

 

Signature

 

Date

 

 

 

Note:   This election must be made on or before December 29th of the year
preceding the year for which the bonus is earned (the performance year).

 


--------------------------------------------------------------------------------